                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
                                          ______

DENZEL ARTHUR SIMMONS,

                         Petitioner,                Case No. 1:19-cv-160
v.                                                  Honorable Paul L. Maloney
SHANE JACKSON,

                         Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the order entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE because there is another petition relating to these convictions already

pending in this Court.



Dated:    March 14, 2019                            /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
